DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021 was filed after the mailing date of the Non-Final Office Action on October 05, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 1-3, 5-8, 10-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (hereinafter “Yang”, US 2018/0049108) in view of Naka et al. (hereinafter “Naka”, US 2009/0303941).
Regarding claims 1, 6, 11, and 16, Yang discloses a method, an apparatus, and a non-transitory computer-readable medium storing code for wireless communication, comprising:
determining a first traffic load parameter for cellular communications over a wireless medium (i.e., estimating the load for the LTE mode as described in paragraph 0036) and a second traffic load parameter for machine-type communications (MTC) over the wireless medium (i.e., estimating the load for the eMTC mode as described in paragraph 0036); and
selecting a bandwidth for a data transmission associated with the wireless device (i.e., selecting and reassign the device to an alternate or under-loaded access mode as described in paragraph 0043). 
Yang, however, does not expressly disclose:
identifying a bandwidth capability of a wireless device; and
selecting a bandwidth for a data transmission associated with the wireless device, the selection based at least in part on an available transmit power or a pathloss value associated with the wireless device satisfying a threshold value, the identified bandwidth capacity of the wireless device, the first traffic load parameter, and the second traffic load parameter. 

identifying a bandwidth capability of a wireless device (i.e., identifying UE bandwidth capability as shown in Fig. 5); and
selecting a bandwidth for a data transmission associated with the wireless device, the selection based at least in part on an available transmit power or a pathloss value associated with the wireless device satisfying a threshold value, the identified bandwidth capacity of the wireless device, the first traffic load parameter, and the second traffic load parameter (i.e., assigning a band based on the congestion information level, and bandwidth capability of the wireless device as described in paragraphs 0011-0012). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to maintain the load in the network balanced.  
	Furthermore, Yang also discloses an apparatus comprising:
a processor, a memory in electronic communication with the processor; and instructions stored in the memory and operable (paragraphs 0053, and as shown in Fig. 4).

Regarding claims 2, 7, 12, and 17, Yang, and Naka disclose all limitations recited within claims as described above.  Yang also discloses determining the available transmit power for the data transmission from the wireless device (paragraph 0036). 
Regarding claims 3, 8, 13, and 18, Yang, and Naka disclose all limitations recited within claims as described above.  Yang also discloses wherein the selection of the bandwidth is based at least in part on the determined available transmit power (paragraph 0036). 

Regarding claims 5, 10, 15, and 20, Yang, and Naka disclose all limitations recited within claims as described above.  Yang also discloses: 
determining that one of the available transmit power or the pathloss value associated with the wireless device is below the threshold value (paragraph 0036); and 
selecting the bandwidth that is a narrowband bandwidth for the data transmission associated with the wireless device (paragraphs 0034-0035).


Claim 4, 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Naka, and further in view of Lee et al. (hereinafter “Lee”, US 2018/0049180).
Regarding claims 4, 9, 14, and 19, Yang, and Naka disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Lee discloses a method and apparatus for determining transmission resource and transmission power in wireless communication system.  Lee also discloses determining a pathloss value associated with the wireless device, wherein the selection of the bandwidth is based at least in part on the determined 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to select an optimal network based on the detected criteria.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644